       Case 2:20-cv-01309-TJS Document 1 Filed 03/06/20 Page 1 of 22
                              ,:l
 !

             wl~~~            ~.i~
             . +W . , :,31r · IN TFtt L'NITED ST A TES DISTRICT COL'RT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EUGE;-.JE SCALIA,                                      )
SECRETARY OF LABOR,                                    )
UNITED STATES DEPARTMEKT OF LABOR,                     )

       Plaintiff,
                                                       ))                    20
                                                      )
       v.                                             ) Civil Action   ~o.   _ _ __
                                                      )
HEJ'.'KELS & :viCCOY,     I~C..                       )

        Defendant.
                                                      )
                                                      )
                                                                                         FILED
                                                                                         MAR 06 2020
                                                                                     KAl'E BARKMAN, Clerk
                                          COMPLAINT                                Cy,              Dep. Clerk

        Plaintiff, Eugene Scalia, Secretary of Labor, United States Department of Labor

("Plaintiff') brings this action to enjoin Henkels & :vicCoy, Inc., ("Defendant"), from violating

the provisions of Sections 7, l l (c), l 5(a)(2), and 15(a)(5) of the Fair Labor Standards Act of

l 938, as amended, 29 U.S.C. § 201, et seq. ("the Act"), and for a judgment against Defendant in

the total amount of back wage compensation found by the Court to be due to any of the

employees of Defendant pursuant to the Act and an equal amount due to the employees of

Defendant in liquidated damages.

        I.      Jurisdiction of this action is conferred upon the Court by Section 17 of the Act, 29

U.S.C. § 217, and by 28 U.S.C. §§ 1331 and 1345.

       2.       Defendant Henkels & McCoy, Inc. is a corporation duly incorporated under the

laws of the Commonwealth of Pennsylvania, with its headquarters and principal place of

business located at 985 Jolly Road, Blue Bell, PA, in Montgomery County within the jurisdiction

of this court. Defendant is a national infrastructure design, engineering, and construction firm.

Defendant is engaged in the construction of interstate natural gas pipelines and other natural gas
       Case 2:20-cv-01309-TJS Document 1 Filed 03/06/20 Page 2 of 22




facilities in the Commonwealth of Pennsylvania, Connecticut, Georgia, New York, and West

Virginia.

        3.       The business activities of Defendant, as described herein, are and were related and

performed through unified operation or common control for a common business purpose and

constitute an enterprise within the meaning of Section 3(r) of the Act.

        4.       Defendant has employed and is employing employees in and about its place of

business in the activities of an enterprise engaged in commerce or in the production of goods for

commerce, including employees handling, selling, or otherwise working on goods or materials

that have been mo~ed in or produced for commerce. Defendant's employees construct natural

gas pipelines to facilitate the interstate transportation and sale of natural gas. Defendant's

employees handle materials, tools, and equipment shipped in interstate commerce. The enterprise

has had an annual gross volume of sales made or business done in an amount not less than

$500,000.00. Therefore, Defendant's employees are employed in an enterprise engaged in

commerce. or in the production of goods for commerce within the meaning of Section 3(s)( 1)(A)

of the Act.

        5.       Defendant willfully violated the provisions of Sections 7 and 15(a)(2) of the Act

by employing its employees in an enterprise engaged in commerce or in the production of goods

for commerce for workweeks longer that those prescribed in Section 7 of the Act without

compensating said employees for employment in excess of the prescribed hours at rates not less
             i
than one ahd one-half times their regular rates. Therefore, Defendant is liable for the payment of

unpaid overtime compensation and an equal amount of liquidated damages under Section 16(c)

of the Act.




                                                  2
       Case 2:20-cv-01309-TJS Document 1 Filed 03/06/20 Page 3 of 22




       6.       During the time period from at least February 14, 2017, through at least February

13, 2019, Defendant failed to compensate certain of its employees employed as Operators and

Laborers who worked over 40 hours in a workweek at rates not less than one and one-half times

their regular rates. These employees worked, on average, approximately 60 hours per workweek

during the relevant time period.

       7.       Defendant failed to include daily lump sum payments to Operators and Laborers

that Defendant labeled as "per diems" as part of these employees' regular rates when calculating

overtime premium pay. These payments ranged between approximately $20 to $45 per day,

depending on the job site.

       8.       These payments were not related to any travel or work-related expenses Operators

and Laborers actually incurred in furtherance of Defendant's interests as their employer and

properly reimbursable by Defendant. Rather, the lump sum payments labeled as "per diems"

were simply additional remuneration that Defendant failed to include in Operators' and

Laborers' regular rates for purposes of calculating overtime premium pay when they worked in

excess of forty hours per workweek.

       9.       During the time period from at least February 14, 2017, through at least February

13, 2019, Defendant also failed to include daily lump sum payments of approximately $45 to $65

to Operators labeled as "truck rental pay" or "Personal Owned Vehicle (POV) Allowance" as

part of Operators' regular rates when calculating overtime premium pay. Operators worked, on

average, approximately 60 hours per workweek during the relevant time period.

       1O,      Defendant paid these lump sums to Operators for each day worked, regardless of
            '
whether Operators actually used their personally owned vehicles for any work-related purposes.




                                                 3
        Case 2:20-cv-01309-TJS Document 1 Filed 03/06/20 Page 4 of 22




Defendant paid Operators these lump sums even when Operators did not use their personally

owned vehicles.

         11.      Therefore, despite Defendant's labeling of the payments as "rental" payments,

Defendant was not actually renting Operators' personally owned vehicles. These payments had

no relation to any work-related travel expenses the employees actually incurred in furtherance of

Defendant's interests as their employer and properly reimbursable by Defendant. Rather, these

payments were additional remuneration and compensation for services that Defendant failed to

include in employees' regular rates for purposes of calculating overtime premium pay when

these employees worked in excess of forty hours per workweek.

         12.      Defendant knew it was obligated to pay its employees one and one-halftimes

their regular rates for hours worked in excess of forty per workweek, and knew it was obligated

to include all remuneration in their employees' regular rates of pay when calculating overtime

premium pay. Defendants disguised as ''per diems" and "trunk rental pay" lump sum payments

that in reality had no relation to any work-related expenses, and were therefore additional wages

rather than reimbursements. Defendant did not require any receipts or documentation of

expenses incurred as a prerequisite to payment. The lump sum payments corresponded only to

employees' days worked and job classification. Therefore, at a minimum, Defendant showed

reckless disregard toward whether its conduct was prohibited by the Act.

        13.       Defendant violated the provisions of Sections l l(c) and 15(a)(5) of the Act in that

Defendant failed to make, keep, and preserve adequate and accurate records of its employees,

which   the~   maintained as prescribed by the regulations issued and found at 29 C .F .R. Part 516.

         14~      For example, Defendant failed to keep records of the occurrence, amount, and
           '
nature of any actual travel or work-related expenses for which it was purportedly reimbursing




                                                    4
       Case 2:20-cv-01309-TJS Document 1 Filed 03/06/20 Page 5 of 22




employees via the "per diems" and "truck rental pay." Defendant failed to keep records of when

Operators actually used their personally owned vehicles for any work-related purposes.

Defendant failed to keep accurate records of employees' regular rates of pay for purposes of

calculating overtime premium pay by excluding from their regular rates additional compensation

labeled as "per diems" and "truck rental pay" or "Personally Owned Vehicle (POV) Allowance"

that had no relation to any travel or work-related expenses. Defendant failed to keep accurate

records of employees' overtime premium pay due for workweeks in which employees worked

over forty hours by excluding this additional lump sum remuneration from employees' regular

rates that had no relation to any travel or work-related expenses.

       WHEREFORE, cause having been shown, the Secretary prays for judgment against

Defendant providing the following relief:

       (I)     For an injunction issued pursuant to Section 17 of the Act permanently enjoining

and restraining Defendant, its officers, agents, servants, employees, and those persons in active

concert or participation with Defendant who receive actual notice of any such judgment, from

violating the provisions of Sections 6, 7, I l(c), 15(a)(2) and 15(a)(5) of the Act; and

       (2)     For judgment pursuant to Section 16(c) of the Act finding Defendant liable for

unpaid overtime compensation due to certain of Defendant's current and former employees listed

in the attached Schedule A for the period of at least March 13, 2016, through at least October 28,

2018, and for an equal amount due to certain of Defendant's current and former employees in

liquidated damages. Additional amounts of back wages and liquidated damages may also be

owed to certain current and former employees of Defendant listed in the attached Schedule A for

violations 'prior to March 13, 2016, and continuing after October 28, 2018, and may be owed to




                                                  5
      Case 2:20-cv-01309-TJS Document 1 Filed 03/06/20 Page 6 of 22




certain current and former employees presently unknown to the Secretary for the period covered

by this Complaint; or

       (3)      In the event liquidated damages are not awarded, for an injunction issued pursuant

to Section 17 of the Act restraining Defendant, its officers, agents, employees, and those persons

in active concert or participation with Defendant, from withholding the amount of unpaid

minimum wages and overtime compensation found .due to Defendant's employees and

prejudgment interest computed at the underpayment rate established by the Secretary of the

Treasury pursuant to 26 U .S.C. § 6621.

        FURTHER, Plaintiff prays that this Honorable Court award costs in his favor, and an

order granting such other and further relief as may be necessary and appropriate.


Respectfully submitted,


 Mailing Address:                              UNITED STATES DEPARTMENT OF LABOR

 U.S. Department of Labor                      Kate S. O'Scannlain
 Office of the Regional Solicitor              Solicitor of Labor
 170 S. Independence Mall West
 Suite 630E, The Curtis Center                 Oscar L. Hampton III
 Philadelphia, PA 19106                        Regional Solicitor

 (215) 861-5141 (voice)                        Isl BrianP. Kne~~
 (215) 861-5162 (fax)                          Brian P. Krier
                                               Senior Trial Attorney
 krier. brian@,do 1. gov                       PA ID# 313826

                                               Attorneys for Plaintiff




                                                 6
Case 2:20-cv-01309-TJS Document 1 Filed 03/06/20 Page 7 of 22




                               SCHEDULE A

                 FIRST NAME            LAST NA.1\1E
                 CASSA1'.'DRA      I   ADKINS
                                   I

                 DANIEL            I ADKINS
                                                                I
                 LOWELL            I ADKINS                     I
                 RARD                  ADKINS
                 MARLENE               ALFORD
                    - -- -                                ---
                 GLENDON               ALLES
                 KEVIN                 ALLEN       ---·
                 ADAM                  ALLS
                 JOHNNY                BALDWIN
                                   I
                 ROSS                  BANACH
                 CURTIS                BARBA CCI
                 JASON                 BAR.1\fES
                 MICHAEL               BARON
                 JASON                 BARR
                'HENRY                 BARRY JR
                 KENNETH               BEATY
                 DUSTIN                BEAVER
                 IVAN                  BEL LOTTO                I

                 SHA~ON                BELVILLE                 I
                 JOSEPH   ..           BENDER
                                   I
                 STEVEN            1
                                       BIELLA
                 JAMES             I   BIRD
                 JOSEPH                BIRD
                 DAVID             I   BLACKWELL
                                   I BLOODWORTH
                 JAYIES            I II
                 RICHARD               BOJO JR                  I


                 DANIEL                BOLT     - --            I



                 OSCAR                 BONNER JR                I


                 CORY                  BOWER



                        SCHEDCLE A- PAGE 1
Case 2:20-cv-01309-TJS Document 1 Filed 03/06/20 Page 8 of 22




                    JAY                  BOYER
                    SAMUEL               BRANNIGA~

                    EUGENE               BRICE JR
                    DANE                 BROSIOUS
                    CHRISTOPHER ! BROWN
                    KELLY            ·BROWN
                                     '
                    BARRINGTON           BROWN JR
                    JAMES                BRLJMFIELD
                                         BRYANT
                -JOSHLJA
                  - --         - -           -- -        ---
                    LEVI                 BRYANT
                    ANTHONY              BUCCHERI
                1   GARRISON         !BURCZY
                                     I
                    BENJA:vlIN       I   BURDE1TE
                    JOE              ... BCRKIIAMER
                                     I



                    TERRY            I BURNLEY
                    JOSHUA           IBuR~s
                    TERRY                BCRNS
                    THOMAS           icADE
                    ELIJAH               CANTERBURY            I
                    ERIK                 CARPE~TER
                                                               I
                                                               I
                    RONALD               CARR
                    DURAND               CARSON JR
                ---·
                    RYAN                 CASEY
                    SEA~             . CASEY
                           -     -   -+----      -   -   -
                    JERRY                CHAP:vlAN
                    STEPHEN          :cHAP:vlAN
                    ANDREW           i CHEREPANOV
                    ALEXANDER            CHILDERS
                    MARK                 CHILDERS
                    MATTHEW              CHIP EGO
                    MARK                 CHUDOBA
                    ROY                  CLARK


                           SCHEDULE A - PAGE 2
Case 2:20-cv-01309-TJS Document 1 Filed 03/06/20 Page 9 of 22




                                I
                 JEFFREY            CLENDENIN
                 RANDALL            COGAR
                                                         I
                 MICHAEL            COLAR CS SO          I



                 RICKY          ; COLBURN, III
                 LOUIS              COLELLO
                 LEVI           I   COLEMAN
                                                         I
                 RICHARD --         COLEMAN
                 MICHAEL            COLLINS
                                !

                 RONALD             CO;\'LEY
                      -···                  -   ---·
                 THOMAS             COOL JR
                 JAMES              COPELAND
                 TRACEY             CORDIAL
                 DAVID              CRAIG II
                 NICHOLAS       j   CRIPPEN
                                I CROW
                 ISAAC
                 WILLIAM        I   CUMMINGS
                                                       j
                                                         ;
                 ROBBIE             DALTON
                 KARIN              DAY
                 JOSHUA         : DEEM
                 DONALD             DEFAZIO
                                                     -
                 DYLAN              DEGILIO
                 DAKOTA
                ~-
                                    DELANEY
                 LUKE               DERBY
                 SHELDON            DERCK·----·- -
                         -
                 CHRISTOPHER        DERWIN
                 ROBERT             DINGESS
                 V~CENT             DIPILATO
                 NICHALOS       : DISCICLLO
                                                         I

                 DAVID              DIXON                I


                 KEVIN              DIXON
                 BRIAN              DOHERTY
                 CODEY              DONAHUE


                        SCHEDULE A - PAGE 3
Case 2:20-cv-01309-TJS Document 1 Filed 03/06/20 Page 10 of 22




                                    I

                    WILLIAM             DO;-.JAHUE
                    RAYMOND             DOWNS
                    JORDAN              DRAKE
                                    I


                    JOSHUA              DRAKE
                    JUSTIN              DRAKE
                    WARDEN          ·DRAKE

                 ~
                    NED   ----+--
                                        DRUMHELLER
                                                ---

                    JEFFREY             DURANTE




                    SEAN                EMBLETO;-.J
                    MARK            I   ENGLES
                    NATHA;-.JIEL        ENGLES
                    JEREMY              EPLING
                    KEVIN           I ERWIN           -
                    GREGORY             EVANS
                    THOMAS              EXETER
                    DONALD              FETTERMAN
                    JOHN            . FIELDS
                    BRIAN - - - -       FITCII
                                                      --
                    PAUL                FOLLERTJR
                    DAVID           I FORTI;-.!
                                    I
                    JACK
                    ---
                                        FOUGHT· - - -
                    JOEY                GANDEE
                                                           I
                    ERNEST              GARLAND
                    QUIENTON            GARRETT
                    MICHAEL         I   GASPER JR
                    RONALD              GAVRONSKYJR
                I
                    CHARLES             GIBSON
                    DAVID               GIBSON
                                                      --
                    DEREK               GIBSO;-.J


                           SCHEDCLE A - PAGE 4
Case 2:20-cv-01309-TJS Document 1 Filed 03/06/20 Page 11 of 22




                  STEVEN         ! Gil,l,ETTI:                 iI
                  ADAM           I GREATHOUSE
                  WILLIAM        I GREATHOUSE
                . SAMUEL             GRISIIABER
                  RANDY              GUTHRIE
                  JEREMY             HACKENBERG
                 JOIDr
                 - -             I HAC~:NBERG
                  JONATHON           IIAR.MON
                 JASON               HARRIS
                 - ---                              -     --
                  ZEBULON            HARRISON
                  ROBERT             HASKIN
                  CARL               HAWKINS
                  JOSEPH         I HEATER
                                 I

                  JAMES              HECKROTE
                                                               '
                  CHANCE             HENSLEY
                  NOAH           ! HENSON
                  COREY              HEPLER
                  KE1'.'NETH     I HERON
                  CARL           I HILAND               -----;
                                                               I




                  JONATHAN           HILAND
                  SCOTT              HILL
                  CLE;'vIENT         HILS JR
                 '---·         --+-·            -   -
                  RICHARD            HINCHLIFFE
                  ANTHONY
                >-----          ----
                                     HOLDEN
                                        ---
                  MATTHEW            HOLGATE
                  DOUGLAS        I HOLGATE JR
                  MATTHEW            HOLLEY
                  PHILLIP            HOLLEY
                  CHAD           . HONEYWELL
                I JEREMY             HOOVER
                  JOSHUA ---         HOOVER
                I JASON          I   HORN


                         SCHEDULE A- PAGE 5
Case 2:20-cv-01309-TJS Document 1 Filed 03/06/20 Page 12 of 22




                 HARRY                   HOWARD
                 ERIC                    HUNDLEY
                 TIMOTHY                 IHJNT
                 DAVID              ·HURTADO
                 HUNTER                  llUYETT
                 DENNIS                  JACKSON
                 DAVID
                --
                                         JACOBY      -·-
                 TRACY

                -ANTHONY
                  ---
                 CLOVIS
                                         JARVIS

                                         JIV!DEN
                                         JOHNSON
                                                   ci
                                                           I
                 '.VIAR LANA             JOHNSON
                 WILLIAM                 JOH~SO~

                 DOUGLAS            ·JOHNSON JR
                 JONATHA~                JO~ES

                 WILLIAM                 JONES
                 GEORGE             ; KEATON
                 MICHAEL                 KEA TO~           I
                 DANIEL                  KELLEY
                 BENJAMIN
                                    I



                                         KERBY, JR
                                                           I
                 FORREST                 KERSTETLER
                 BRANDON                 KILE
                                    I

                 JAMES
                 --            -·
                                         KILGORE
                                               -III
                                                 - -
                 COREY                   KISER
                 OLE~;--;                KISER
                --                  +-                --
                 '.'vlICHAEL             KISH
                 TAYLOR             I KISHBAUGH
                 DONNA              I KISKO
                 MARLIN             1    KRATZER JR.
                 PETER                   KRISOVITCH
                 LUKE                    KROMPASKY
                 STEPHEN                 KUHL
                 JOSHUA             I    KYLE


                        SCHEDCLE A - PAGE 6
Case 2:20-cv-01309-TJS Document 1 Filed 03/06/20 Page 13 of 22




                 TRENT                 LAMBERT
                 JOHN                  LAWRENCE
                                   I
                 DARRELL           1   LEGG
                 JAMES                 LEMIEUX
                 MATTHEW           I LEMLEY
                 CASSANDRA             LESHER          I
                ~
                 EDWARD
                 -                     LESTER
                                       --
                 JACOB                 LETT
                 DUSTIN                LEWIS
                 - -               I
                                       -- -"   -
                 LARAMY                LEWIS
                 JASON                 LILLY
                    DWIGHT         I   LISICKI
                                                       I

                    CHARLES            LITTLE
                    EDWARD             LITTLE
                                   I
                    MATTHEW        I   LITTLE
                    KEVf'.\J           LICZZO
                    JACK               LIVELY
                    LACRA              LLOYD
                    SHAN IA             LLOYD
                    TYLER              LO;\G
                : JEREMIAH             LOPEZ

                 ---
                    MICHAEL            LORSON
                    TL\10THY           J,UCIBI~l,l,O

                    CODIE              LUKASHEWSKI
                           --
                    GARY                MADDOX
                    JESSE              MALLETT
                                   I
                    JUSTI;-..;     I    \1ALONE
                    RONALD              \1ARTI;\
                    TIMOTlIY       . MARTN
                    WILLIAM             MARTIN
                    CHRISTOPHER         MATOUSHEK
                    JOHN
                '-----
                                        MCCANN


                           SCHEDULE A - PAGE 7
Case 2:20-cv-01309-TJS Document 1 Filed 03/06/20 Page 14 of 22




                     KENNETII             MCCARTHY
                I    DENVER               !\1CCOURT
                     DARREN           I !\1CCOY
                I WILLIAM             I MCDERMITT
                I                     I

                     SEAN                 !\1CDO:'.'JALD
                     RICHARD          ·MCFADDEN
                     CALEB                MCGUIRE
                                              - --
                     WESLEY               MCKINNEY               I




                    ---·-    . --- -1 MCLAREN
                     GLE:'.'JN                               -
                     MICHAEL          I   !\1CNEELY
                     TONYA                !\1CRE~OLDS

                     KEVIN                MEADOWS
                     JOSEPH               MEISSNER
                                          -                ·-
                     NEIL                 METZGAR
                     JOHNNY               MIDKIFF
                     KEITH                !\1ILES
                                             -
                                                  JR
                     RYAN                 !\1ILK
                                      i
                     Cl IRISTO PHER       MILLER
                     DARRELL              MI ILER
                     JAMIN                MILLER
                     DEREK                MITCIII:I.I,
                     ROBERT               MIZOK
                                            ··-
                     BROADDUS             MOORE
                   BENJA\11~
                '. ---                    MORGAN
                ..                                         ·--
                1
                     ZACHARY              MOWERY
                     TILLMAN              MUCKENFL'SS
                     BRIAN            ~ MURPHY
                     MATTHEW              !\1URPHY
                     NICK                 NAZZARO
                     RYAN.                NELSON
                     BRENT            I   NETTLES, II
                     REBECCA              NICHOLS


                            SCHEDULE A- PAGE 8
Case 2:20-cv-01309-TJS Document 1 Filed 03/06/20 Page 15 of 22




                    BRIAN                 ~UNLEY

                    CHARLES               ~UTTER
                                                              --
                    JASO~                 NUTTER
                : JOH~                     O'BRIAN
                I
                I JOH;-.J             I O'BRIEN
                    KURT              I OBRIEN JR
                    TERRENCE               O'BRIEN JR
                             -· --   - -                """


                                                                   '
                    ADA'.\11               ODELL
                 ARLIE
                ---                   I OVERTO~ - - -
                    JUSTIN                 PALMER
                    FORREST           jPARSONS
                    JACOB                  PARSO~S

                    JOSHUA                 PARSO~S                 I
                    BRIA~                  PACL               --
                    RONALD                 PAULSEN
                    REBA                   PAYTON
                    KAREN                  PEREZ
                    TERESA                 PERRY
                I SHAWN                    PERSINGER
                    CHARLES                PETTIT
                    JORDAN                 PIERSON
                    MICIIAEL               PINso;-..;
                                                ---
                    DAKOTA                 PITT'.\llAN
                    DE~IS                  PLOURDE             -
                    TYLER                  PRICE
                    KENNETII               PRIESTLEY
                    CHAD              I    RAY
                    WALTER                 RAYBOR~

                    TODD                   RAYNES
                    SHAWN                  REED
                                      I

                    JOIN              I    RHODES
                                                   -
                    RICHARD           I    RHODES


                            SCHEDULE A - PAGE 9
Case 2:20-cv-01309-TJS Document 1 Filed 03/06/20 Page 16 of 22




                 SKYLER                RHODES
                 SHANE                 RICHART
                 SHAWN             , RICHART
                                   '
                 CHAD                  ROBERTS
                 JOSHUA                ROGERS
                 JOHN                  RO:vlA~O

                 CRAIG             IROSS_ _
                           -
                 JAMES             , ROSS
                 JONATHON
                                   +

                                       ROSS
                                                           I
                 - --·
                 KYLAN                 ROSS
                                           -              -1
                 RICHARD               RUBIO
                 SHAWN                 RUSH
                 PAUL                  SABLITZ
                 ERIC                  SAMANAS
                 GAREY                 SAMOK JR
                 EDWARD                SCHAEFER
                                                               I
                 THOMAS                SCHAEFFER
                 DANIEL                SCHARIEST
                 WAYNE                 SCHWEIGHOFER
                 CARROLL               SCOTT
                 DUANE                 SCOVILLE
                 RYAN          ---GBASTIAN                 ;

                                                           I
                 JEFFREY               SEXTON              I
                                                           I
                 -MOLT
                   --          -       SIIAFER
                                                      -   _j
                                                           !
                 SAMUEL                SHAFER              1


                 ANDREW                SIIAMBLIN
                 DELMER            ·SHAMBLIN
                 FRED                  SHAMBLJ;-.r
                 RANDAL                SHELTO:'.'J"
                 JOHN              : SHERIDAN
                 SHANE             I   SHERWOOD
                 JESSE                 SIGNORE             I


                        SCHEDULE A - PAGE 10
Case 2:20-cv-01309-TJS Document 1 Filed 03/06/20 Page 17 of 22




                     ROBERT              SILFEE JR
                     ALVA            , SIZEMORE
                I DANA                   SKELTON
                     JESSE               SLATER, JR
                                     I
                     ADAM            •SLOAN
                     BRANDON         I SMITH
                     CHJ3-!STQpHER   i ~MITH      -   -
                     DANIEL              SMITH

                >-
                     DARRELL
                      --  ---            SMITH- -
                     JEFFERY             SMITH
                     JERRY               SMITH
                     KELLY               SMITH
                     YlARK               SMITH
                     RICK            . SMITH
                     STEVEN              SMITH
                     WAYNE               SMITH
                     CHARLIE             SO~GER

                     FRAI\CESCO          SORACE
                     ROBERT              SORBER
                     TIMOTHY             SOWARDS
                     ARTHUR              SPENCER
                     MOHAMMED            SSEBlJLIME       - --j
                                                              I
                     EAN                 STARCHER
                     SEAN
                      - -----
                                         STARK.OS KI
                                           --------
                     WILLIAM             STEELE
                     NICHOLAS        · STE\Tt.'NS
                     JOSHUA              STIFF
                     BRADFORD            STONE
                     JASON               STOVER
                     TODD                STYER
                                             -            ~I
                     HEATH               SUTTON
                     DOUGLAS             TALLMAN JR


                           SCHEDULE A - PAGE 11
Case 2:20-cv-01309-TJS Document 1 Filed 03/06/20 Page 18 of 22




                    ALVI;-.J         I TERRY SR
                    JAN                  TERWI;-.JT              I
                    KURTIS               THAXTON
                    LESTER               THAXTO;-..J
                    WYATT                THOMAS
                    ZACHARIAH            THOMAS
                c-MICIIAE~--         ! THOMPSON            --
                    TIMOTHY          I   THOYIPSON
                    CHARLES - - ·        TIERNEY JR          -
                    FRANK                TIRILLO
                    COURTNEY         ITOLOKAN
                    TIOFILCSI        , TONGAMOA
                    BRA CLIO         I TORRES                    I
                                                                 I
                    GIL                  TOCGAS
                                 -
                    ROBERT               TUCKER
                    BRIDGET          1   VANCE-SMITH
                                     I

                ~
                    SERGIO
                    ROBERT--,---·-
                    CllEYE~'NE
                               --
                                         VEGA-
                                         BERMUDEZ
                                         VOYTO;-..J
                                     : WADE            -    ~
                                                                 I
                                                                 I
                                                                 '
                    ZACHERY              WARD
                                     I

                    JE~'NIFER            WASHNEY
                    DAVID                WATKINS
                1

                    SHAESO~              WA TSO~
                                     I
                    SEAN                 WEARNE
                . FRANKLIN               WEARS
                    BILLY                WEI IRLE
                    TYLER                WELLMAN
                    DAVID                WENDELL
                    MORGA;-..)           WESTO;-.J
                    CORIE                WHITE
                    JOSHUA               WHITE             __J


                          SCHEDULE A -- PAGE 12
Case 2:20-cv-01309-TJS Document 1 Filed 03/06/20 Page 19 of 22




                  JUSTIN          I   WHITE
                  MICHAEL         I WHITE
                  MORGA~          IWHITTINGTON I
                I TYLER           I WIDDICK       --j
                  JAMES               WIGAL
                  BRADFORD        I WILLIAMS
                 JOSHUA
                 - ----        _~,LIAM~_ _
                  RICHARD         I WILLIAYIS
                  ROBERT          I WILLIAMS
                  ~ETH - - -1         WILLIAMS

                  CHARLES         I WILLIAMSON
                  DANIEL          I WILLIS
                  MATTHEW         I WILLIS
                  ADAM            : WILSO;--;
                  JOHN            I WILSON
                  RICHARD         I WOYIBACKER
                                  1
                  CHRISTOPHER         WOOD
                                  1
                  ERIC                WOOD          I
                                                    j



                  DAVID           I WOODARD
                  DARRELL         I WOOTE~
                                  1
                  JAMES               WORKMAJ\i
                 ROBERT
                -------           ! WRAY ---~
                  STEVEN          I WRIGHT
                  JOHN
                1--   - - - -

                lsTEVEN
                                 tI - - -- -
                                      YASHKUS
                                      YOST
                                  I

                  MICHAEL         I YUJIASZ
                  MICHAEL         I YUHASZ JR
                  MARK            ! ZABOROWSKI
                  ARRON           I ZERKLE




                         SCHEDULE A -- PAGE 13
                                  Case 2:20-cv-01309-TJS Document 1 Filed 03/06/20 Page 20 of 22
    JS 44 (Rev 09, 19)




                                                                                                                              DEFENDANTS
                                                                                                                            Hem<eTs & McCoy. Inc


         (b)    County of Residence of Ftr<.t Listed Piainttff                                                               County of Residence of F 1rst Listed Defendant
                                         lbXC FPT IN t; S PLAIN7 if<F CASE.'SJ
                                                                                                                             NOTI:.



         (c)    Attorneys (VirmName Jlddreu and lelephone Number)                                                              Attorneys (If Known)
    Brian P Kner. U S Dept, of Labor - Office of the Regional Sollc1tor, 170                                                Jay Glunt. Reed Smith LLP. Reed Smith Centre. 225 Fifth Avenue.
    S Independence Mall West Swte 630E. Philadelphia. PA 19106, (215)                                                       Pittsburgh. PA 15222. (412) 288-3131
    861-5141

               ASIS OF Jl:RISDICTION (Place an                                ¥ lnUneBox Only)                  III. CITIZENSHIP OF PRINCIPAL PARTIES fP/ace an                                                              x In One Box for Plamojj
                                                                                                                         (l or D1vers1ty (:aves Only)                                                                and One Box for Defendan/)
            U 5 Government                          'J 3   Federal Quesllon                                                             .                    PTF     DEF                                                            PTF      DEF
               Plam11ff                                      flv' .S.   (juver11menc ,'Vot a Party)                 Cittzen of This Stace                    'J I    CJ                   1ncorporated or Pnnc1pal Place              "J 4     'J 4
                                                                                                                                                                                            of Busmess ln -rhls State

             C S Govemment                          CJ 4   D1vers1ty                                                Ctll.zen of Another 5tate                        ::J        2         Incorporated and Pnnopal Place              (J5      CJ5
                Defendant                                    (lnd1caie C wzensh1p of Parties m Item Ill)                                                                                     of Busmess In Another State

                                                                                                                    Ctt1zen or Sub1ect of a                                               Foretgn 1'.ation                            ."Jo     86
                                                                                                                       Foret n Coull
    IV NATt:RE OF SrIT
                    J  (PJa,e an                             "X" m One Box Only)                                                                                      Cl 1ck here or :--J atur e <>1 ,s u1t code             [) escr)nr1on'->
I               CONTRAOF                                                  TORTS                ""•              *      FORFEITURE/PENALTY                                  BANKRUPTCY                                    OTHER STATUTES                1
    8 110 Insurance                                  PFRS0"1AL INJl:RY              PERSONAL INJURY                 CJ 625 Drug Related Seizure                 CJ 422 Appeal 28 LS( 158                         "J 375 False Clmms Act
    :J 120 Manne                                CJ   3 I 0 Airplane             8 365 Personal Injury -                     of Property 11 CSC 881              CJ 42 l Withdrawal                               '1 J70Qu1 Tam(ll t;sc
    :J llOM1llerAct                             CJ   31 5 Airplane Product              Product Liab1hty            CJ 690 Other                                           28   L:~C        157                              l729(a))
    '.1 140 Negotiable Instrument        I                  Liabihty            .:J 367 Health Carel                                                                                                             '.1   400 ~tate Reapporuonment
    CJ l 5~Recovery of Overpayment I CJ              320 Assault, Libel &               Pharmaceultcal                                                             PROP"'"TY RinHTS                              8     410 Anntrust
            & t .nforcement of Judgmenf                     Slander                     Personal Iniury                                                         CJ 820 Copynghts                                 8     430 Banks and Banking
    CJ 151 Medicare Act                    'J        330 federal Employers'             Product Liability                                                       CJ 8.30 Patent                                   CJ    4 50 Commerce
    n 152 Recovery of Defaulted                             l.iab1hty           n 368 Asbestos Personal                                                         CJ 8.35 Patent - Abbreviated                     CJ    460 Deporta!lon
            Student Loans                  '.1       340 Manne                           Injury Product                                                                    New Drug Apphcallon                   (J    4 70 Racketeer Influenced and
            (Excludes Veterans)            8         145 Manne Product                  Ltab1hty                              I                                 (J 840 Trademark                                            Co1TI1pt Orgamzations
    CJ 15 l Recovery of Overpayment
            of Veteran's Benefits          CJ
                                                            L1ab1hty
                                                     350 Motor Vehicle                   >EROONAL rRO"A( ~~,~~~
                                                                                (J 370 Other fraud
                                                                                                                              f,   'I   .A Kl.HI.       '           ~•H    oA

                                                                                                                                                                8 861 HI A (l 395ft)
                                                                                                                                                                                                                 '1    480 Consumer Credit
                                                                                                                                                                                                                            (15 t:SC 1681 or 1692)
    J 160 Stockholders Smts                CJ        35 5 Motor Veh1cle         8 371 Truth m Lendmg                           t                                CJ 862 Black Lung (921)                          CJ    485 Telephone Consumer
    '1 190 Other Contract                                  Produc:t L10b1hty    CJ 380 Other Personal                         bor/Management                    CJ 86 3 D!WC/Dl\VW ( 405(g)J                                 Protect10n Act
    CJ  195 Contra'-1 Produ\.t L1ab1;Jty   'J        360 Other Personal                 Property Damage                        lations                          CJ 864 SSID Ttile XVI                            '.1   490 Cable:Sat IV
    'J 196 Franchise                                       ln]Uf)               '.1 385 Property Damage                      ru.Jway Labor Act                  'J 865 R51 (405(g)J                              ,     850 Sec:unhes/( onunodlttesr
                                           CJ        '62 Personal Injury -              Product l .tabihty                  amtly and Medical                                                                                F <change
                                                           Medical Maloractice                                              Leave Act                                                                            8     890 Other Statutory Actions
I             REAL PROPERTY                .,          CIVJL RIGHTS               PRISONER PETITIONS:.,,·           Cl 790 Oilier Labor l.mgatrnn              "   FEDERAL TAX SUITS                             "J    891 Agnc:ult"ral Acts
                                                                              "

    (J   210 Land Condenma11on                  0    440 Other CM! Rights           Habeas Corpus                   8 791 f.mployee Rellrement                  CJ 870 Taxes (L 5 Piamtiff                       '.1   893 f .nv1ronmental Matters
    8    220 Foreclosure                        (J   441 Vonng                  0 463 Aben Detainee                        Income Sccunty Act                           or Defendant)                            (J    895 freedom of lofonnatrnn
    CJ   2 JO Rent Lease & [J<.cllnent          CJ   442 Employment             CJ 510 Motrnns to Vacate                                                        rJ 871 IRS -Third Party                                      Act
    :J   240 Torts to Land                      8    44 3 Housmg;                       Senten"e                                                                        26 LSC 7609                              '1    896 Arb1tratton
    CJ   24 5 Tort Product l .abihty                       Accommodations       CJ 510 General                                                                                                                   CJ    899 Adrmmstra!Jve Procedure
    CJ   290 All Other Real Property            CJ   445 Arner wiC>1sab1bt1es - (J 5 l5 Death Penalty                      JMMIGRATJON                                                                                      Ac:~Re-.ew or Appeal of
                                                          Fmployment                Othe"                           rJ 462 Naturahzatton Apphcatrnn                                                                         Agenq Dec.1SlOn
                                                CJ   446 Arner wiD1sabihnes · CJ 540 Mandamus & Other               CJ 465 Other lmnngrallon                                                                     '.J   950 Conslltuttonahty of
                                                           Other                CJ 5 50 CIVIi R1ghts                       Actions                                                                                          State Statutes
                                                CJ   448 F.ducallon             :J 555 Pnson Cond11lon
                                                                                CJ 560 CIVIi Detamee ·
(\                                                                                      Conditions of
                                                                                        Confinement

v.         ORIGIN (Place an         "X    In    One Box Only;
~I          Ongmal             ~2        Removed from                       C1 3      Remanded frotn           '.) 4 Reinstated or           :-1 5 Transferred from                       '.) 6 Mult1d1stnct                 ,., 8 M ult1d1stnct
            Proceed mg                   State Court                                  Appellate Court               Reopened                          Another D1stnct                             L11tgat1on -                     L 1t1gat1on -
                                                                                                                                                      (specify;                                   Transfer                         Dtrect hie
    v                                                 Cite the l; S C1vtl Statute under which ~OU are fthng (Do 'IOI citefurisdictional statutes unless diver<ityJ
                                                       The Fair Labor Standards Act o 1938. as amende . 29 U.S.C 201. et seq
    VI. CAUSE OF ACTION                               Bnef descnpt1on of cause
                                                       Failure to pay proper overtime premium, failure to keep complete and accurate records of overtime due'--
VII. REQt:ESTED IN.   ~ CHECK IF THIS IS A CLASS ACTION                                                                DEMAND$                                                  CHECK YES only 1f demand~°t.lamt
     COMPLAINT:          CNDER RUU-. 21, F R Cv P                                                                                                                               n:1w DEMAND·        '.1 y s  No

VIII. RELATED CASE(S)
      IFANY
    DATE
                       (See mstruc llons)
                                          Jl:DGE
                                                                                           ~JGN A TURE   OF A TIORNE Y OF Rf CO
                                                                                                                                                                                    ...
                                                                                                                                                                              l:MBI.R
                                                                                                                                                                    DOC KI l,N'                              trAR        UA:
    03/06/2020
    FOR OFFI( E U&E ONLY

         RFCFJPT #                                                                             APPi YING IFP                                        JL'DGE                                        MAG fi'DGf
                                                  J
                                               , ~J.li!!Mr1-,,1i?,.,\r··" {t·
                         ~
                         ··~~
                                   Case
                                     .·~ 2:20-cv-01309-TJS
                                          ··t"~'J'     ..
                                                       1-~
                                                           Document 1 Filed 03/06/20 Page 21 of 22
                          ~I~                                                    ·~1
                             ~"~                                                  1
                                                                           " ·~1'ilTED STATES DISTRICT COURT
                                                                      FOR "ij~ EASTER."l DISTRICT OF PE~'"NSYLVA."llA                                20               13 09
                             \~                                                  ~~
                             4
                                                                                               DESIG!'iATIO!'i FOR.\1
                             ~to be 11~e~Wi1ilffifpr!fie Pzainnff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

    Address of Plaintiff: /7() S. //VDcPt..-....)D~cc fl4,_._ ?i.J~-r S'u1-rc: <O&J L" "?1.-t rw(\..__,_.Pf>r                                                                     /9;DC,_

    Address of Defendant: CjJ8 S , ) Q Lb.... _Ro.A c.. EL J-c '& 1... 1:-_,_PA _ - - ·
                                                                           Y


    Place of Accident, Incident or Transaction: ~/\.rr(J-oµ_i:;,,_'!{_'-f c1~y ~

    RELATED CASE, IF ANY:

    Case Number_'-·                                                                  Judge __                                                 Date Terminated

    Civil cases are dee!11ed related when Yes is answered to any of the followmg questions.

           ls this case related to property mcluded m an earlier numbered suit pending or withm one year                                         YesD               No~
           prev10usly terminated action in this court?

    2      Does this case mvolye the same issue of fact or grow out of the same transact10n as a pnor smt                                        YesD               No~
           pendmg or within one year previously terminated action in this court9

    3      Does this case involve the validity or mfnngement of a patent already m smt or any earlter                                            YesO               Nog]
           numbered case pendmg or withm one year previously terminated act10n of this court?

    4      Is this case a second or successive habeas corpus, social secunty appeal, or pro se cJVd nghts                                        YesD               Nog)
           case filed by the same ind1v1dual?

    I certify that, to my knowledge, the within case                      D       is I   0   is not related to any case now pendmg or within one year previously termmated action in
    this court except as ~otyi abovJ.,..,

    DATE                     f 3/0~f-1:-020_ _                                                                                                       31382<;;
                                                                                                                                                         Attorney ID # (if applicable)


    CIVII.: (Place a 'If in one category only)

    A.             Federal Question Cases:                                                                      B.   Diversity Jurisdiction Cases:

    01             Indemnity Contract, Marme Contract, and All Other Contracts                                 D      i.   Insurance Contract and Other Contracts
    D       2      FELA                                                                                        D     2     Airplane Personal Injury
    D       3      Jones Act-Personal Injury                                                                   D     3     Assault, Defamat10n
    D       4      Antitrust                                                                                   D     4.    Marme Personal Injury

    B~
    D      1.
                   Patent
                   Labor-Management Relations
                   Civil Rights
                                                                                                               D
                                                                                                               D 6
                                                                                                               D 7
                                                                                                                     5.    Motor Vehicle Personal Injury
                                                                                                                           Other Personal Injury (Please specify)
                                                                                                                           Products Liability



it
f   /11
                   Habeas Corpus
                   Secunties Act(s) Cases
                   Social Security Review Cases
                   All other Federal Question Cases -r:-L c>
                   (Please specify) . _ _           I_! _ _~4-
                                                                                                               D s.
                                                                                                               D 9
                                                                                                                           Products Liability · Asbestos
                                                                                                                           All other Diversity Cases
                                                                                                                           (Please specify) . _ __




                                                                                           ARBITRATIO"i CERTIFICATION
                                                                 (The effect of this certzficatzon is to remove the case from elzgzbilztyfor arbztratzon)

    I, .                                                                        , counsel ofrecord or pro se plamt1ff, do hereby certify

                   Pursuant to Local C1VII Rule 53 .2, § 3(c) (2), that to the best of my knowledge and behef, the damages recoverable in this c1v1l act10n case
                   exceed the sum of $150,000.00 exclusive of mterest and costs.                                                                            ffAR ... Q 2020
                   Relief other th~ monetary damages 1s sought



                                                                   -~--                       Attorney-at-Law I Pro Se Plamt!ff
                                                                                                                                                     3!582          c. - - - -
                                                                                                                                                        Attorney ID # (if applicable)

    NOTE A tnal de novo wi:i:be a tnal by iury only 1fthere has been compliance with FR C P 38

    Ci> 609 (;(20 I 8J
'    \ 'l     .   .~.Case
                       ~ ,. -tt~~2:20-cv-01309-TJS
                                  ..." ., ~-;9c ~ J.~~ Document 1 Filed 03/06/20 Page 22 of 22
    fi;~                             \'tf\

    :~ _.·, · fJ. ~!IE
     ~?
                                                UNITED STATES DISTRICT COURT
                      -.-~~~ ~FORllftE EASTER~ DISTRICT OF PE~'NSYLVANIA
                               CASE MANAGEMENT TRACK DESIGNATIO:N FORM

            Eugene Scalia, Secretary of Labor, U.S.                                     CIVIL ACTION
            Department of Labor
                      v.
                                                                                           20           13 0 9
            Henkels & McCoy, Inc.                                                       NO.

            In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
            plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
            filmg the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
            side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
            designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
            the plamtiJf and all other parties, a Case Management Track Designation Form specifying the track
            to which that defendant believes the case should be assigned.

            SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

            (a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                            ( )

            (b) Social Security - Cases requestmg review of a decision of the Secretary of Health
                and Human Services denying plaintiff Social Security Benefits.                                 ( )

            (c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.     ( )

            (d) Asbestos - Cases involving claims for personal injury or property damage from
                exposure to asbestos.                                                                          ( )

            (e) Special Management - Cases that do not fall mto tracks (a) through (d) that are
                commonly referred to as complex and that need special or mtense management by
                the court. (See reverse side of this form for a detailed explanation of special


                                                                                                          r~h
                man~gement cases )

            (f) Standard Management·- Cases that do not fall into any one of the other tracks.


            03/06/2020
            Date
                                             Brian P. Krier
                                                 Attorney-at-law
                                                                               Plaintiff
                                                                                   Attorney for
                                                                                                         v
             (215) 861-5141                   (215) 861-5162                      krier.brian@dol.gov

            Telephone                            FAX Number                        E-Mail Address


            (Civ. 660) 10/02




                                                                                                  'MAR - 6 2020
